IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 95-10032

                           Summary Calendar



LAWRENCE D. KENEMORE, JR.
ATG ASSOCIATION (A Trust) ASSOCIATION
OF TRUST AND GUARANTEE A VOLUNTARY
UNINCORPORATED ASSOCIATION,
                                            Plaintiff-Appellant,

                                versus

THE STATE OF TEXAS,
STATE OF TEXAS ATTORNEY GENERAL'S OFFICE,
ANGELA MELINA RAAB, DAN MORALES,
JORGE VEGA AND DIANE BARLOW-SPARKMAN,
                                        Defendants-Appellees.

                           * * * * * * * * *

LAWRENCE D. KENEMORE, JR.
ATG ASSOCIATION (A Trust) ASSOCIATION
OF TRUST AND GUARANTEE A VOLUNTARY
UNINCORPORATED ASSOCIATION,
                                            Plaintiff-Appellant,

                                versus


JANE J. BOYLE, PETER WINN,
UNITED STATES OF AMERICA, YEARY
GRAND JURY, AND JOSEPH THOMAS

                                            Defendants-Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                        (3:94 CV 2136 R)


                     (    August 31, 1995      )

Before HIGGINBOTHAM, DUHÉ, and BENAVIDES, Circuit Judges.
PER CURIAM:*

     Lawrence D. Kenemore, Jr., an habitual pro se litigant,

challenges the dismissal without prejudice of two related cases.

We affirm.

     In the first of the two cases at issue here, Kenemore sued the

Attorney General of the State of Texas and other attorneys in the

Attorney General's office.          In the second case, he sued Magistrate

Judge Jane Boyle, Assistant U.S. Attorney Peter Winn, IRS Agent

Joseph Thomas,       the   United    States,   and    a   federal   grand   jury,

challenging    the    propriety     of   certain     grand   jury   proceedings.

Originally, these two cases were consolidated.                They were severed

on October 23, 1994, a week before the dismissal order was entered.

     We lack jurisdiction to entertain the appeal of the first of

these two cases.      Kenemore filed his notice of appeal on January 4,

1995, one day after the expiration of his 30-day time limit within

which to appeal.       Fed. R. App. P. 4(a)(1).              See also Landry v.

United States, No. 93-4351 at 17-18 (5th Cir. Mar. 29, 1994)

(unpublished) (if consolidated cases are severed when an appealed

order is entered, the 60-day time limit applies to the appeal of

any formerly consolidated case in which the United States is a

party, and the 30-day time limit applies to the appeal of any




     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.

                                         2
formerly consolidated case in which the United States is not a

party).

     Kenemore had 60 days to appeal the second of these two cases

because federal officers are parties to it.       Fed. R. App. P.

4(a)(1).    Because he met this deadline, we have jurisdiction over

his appeal.    The gist of Kenemore's appellate brief is that the

district court lacked authority to order sanctions in its dismissal

order.    We disagree and affirm on the merits.

     In its order dismissing this case without prejudice, the

district court ordered that Kenemore be barred from filing any

further actions in the Northern District of Texas unless (1) he

deposits a thousand dollars with the court clerk as security for

costs and any sanctions that he may incur, and (2) the court

certifies, before Kenemore files any future action, that the action

has "some arguable merit."    (The court also directed the clerk's

office to forward any new suits proffered by Kenemore to the court

for review before the suits can be filed.)

     The court based its sanction upon Kenemore's prodigious filing

history.    Incorporating by reference its memorandum opinions in

other Kenemore actions, the court noted that Kenemore's string of

litigation began when the Secretary of Labor sued Kenemore on

August 30, 1994 to enforce an administrative subpoena. On the same

day, Kenemore sued the Department of Labor and several of its

attorneys who had sued him (Civil Action No. 94-1869).    Over the

next two months, Kenemore sued the IRS, the City of Arlington

Police Department, and others (Civil Action No. 94-2058), Chief


                                  3
Judge Barefoot Sanders (Civil Action No. 94-2227-R), Magistrate

Judge Jane Boyle, and Assistant U.S. Attorney Timothy Hauser (Civil

Action No. 94-2228-R).       The court below dismissed several of these

cases as frivolous, decisions we affirm today in Nos. 95-10054 and

95-10034.    In light of these circumstances, the court's sanction

was appropriate.       See Pickens v. Lockheed Corp., 990 F.2d 1488,

1489 (5th Cir. 1993) (per curiam) (forbidding appellant from filing

any further pleadings concerning transaction over which appellant

had already brought a "series" of frivolous cases), cert. denied,

114 S. Ct. 689 (1994).

      Kenemore also complains that because he is a pro se litigant,

the court should be more indulgent with him.             Yet pro se litigants

like Kenemore    who    bring   actions     to   "harass   others,   clog    the

judicial machinery with meritless litigation, and abuse already

overloaded court dockets" cannot avoid sanctions.                 Farguson v.

MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).

      Kenemore further contends that the district court lacked the

power to enter its order before defendants filed an answer.                  Yet

the district court has authority to do this.                The remainder of

Kenemore's   points    are   more   nebulous.       He   lists   them   at   the

beginning of his brief,1 but he never briefs them.                We will not

consider arguments not briefed.           See United States v. Heacock, 31
F.3d 249, 258 (5th Cir. 1994).

      1
          He contends that the district court was "practicing law
from the bench," that it failed to "see specific U.S.
Constitutional violations" in his complaint, that it erred in
discussing in one order "two cases that are totally un-related,"
and that it "created a misjoinder of cases."

                                      4
Accordingly, we DISMISS in part and AFFIRM in part.




                           5